Title: From George Washington to the Board of War, 27 April 1780
From: Washington, George
To: Board of War


          
            Sir
            Head Quarters Morris Town 27th April 1780
          
          As the inclosed representation from Capt. Schott to me implies that some steps have been taken by the Board respecting the incorporation of his and Capt. Selins Companies with the German Battalion, I have not thought proper to give any opinion upon it, untill I am informed

how far the representation agrees with the measures which the Board may have adopted upon the occasion. I have the honor &.
        